NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0310n.06
                            Filed: April 28, 2009

                                           No. 08-1941

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


KIRSTEN KULIK,                                           )
                                                         )
       Plaintiff-Appellant,                              )         ON APPEAL FROM THE
                                                         )         UNITED STATES DISTRICT
               v.                                        )         COURT FOR THE EASTERN
                                                         )         DISTRICT OF MICHIGAN
MEDICAL IMAGING RESOURCES, INC.; JOHN                    )
VARTANIAN; DEAN TANGALAKIS,                              )
                                                         )
       Defendants-Appellees.                             )
                                                         )



BEFORE: DAUGHTREY, ROGERS, and KETHLEDGE, Circuit Judges.

       ROGERS, Circuit Judge. Plaintiff Kirsten Kulik appeals the district court’s grant of

summary judgment in favor of defendants Medical Imaging Resources, Inc. (“MIR”) and its

principals, John Vartanian and Dean Tangalakis. Kulik brought this suit claiming gender and

pregnancy discrimination under Title VII and Michigan’s Elliott-Larsen Civil Rights Act

(“ELCRA”), and wage discrimination under the Equal Pay Act (“EPA”). After reviewing the record,

the parties’ briefs, and the applicable law, and hearing oral argument, this court determines that no

jurisprudential purpose would be served by a panel opinion. Therefore, we affirm the district court’s

decision for the reasons stated in Judge Friedman’s June 12, 2008, opinion and order, with the

following exceptions.
No. 08-1941
Kulik v. Med. Imaging Res., Inc.


       In granting summary judgment in favor of defendants on Kulik’s Title VII and ELCRA

claims, the district court found that Kulik failed to make out a prima facie case of discrimination and

that she failed to show that defendants’ legitimate, nondiscriminatory reasons for her termination

were a pretext for illegal discrimination. We do not conclude as part of the prima facie analysis,

however, that Kulik was not qualified for her position.

       The district court’s Title VII and ELCRA prima facie analysis arguably conflated the stages

of the familiar McDonnell Douglas test by relying on defendants’ non-discriminatory reasons for

discharging Kulik as grounds for finding her not qualified for the position at the prima facie stage.

Cline v. Catholic Diocese of Toledo, 206 F.3d 651, 660-61 (6th Cir. 2000). Instead, we consider

Kulik’s objective qualifications, such as her education, experience in the relevant industry, and

possession of the general skills required for this position. Wexler v. White’s Fine Furniture, Inc.,

317 F.3d 564, 576 (6th Cir. 2003) (en banc). An evaluation of the Wexler criteria reveals elements

that work for and against Kulik. At the prima facie stage, however, Kulik appears to have presented

enough evidence to show that she was qualified for her position. “The prima facie requirement for

making a Title VII claim ‘is not onerous,’ and poses ‘a burden easily met.’” Cline, 206 F.3d at 660

(quoting Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)).

       Nonetheless, because the district court correctly found that Kulik had not presented evidence

creating a genuine issue as to pretext, summary judgment was warranted.

       AFFIRMED.




                                                 -2-
No. 08-1941
Kulik v. Med. Imaging Res., Inc.




                                   -3-